56 N.Y.2d 755 (1982)
I.J.S. Fabrics, Inc., Appellant,
v.
Dan River, Inc., Respondent.
Court of Appeals of the State of New York.
Submitted April 1, 1982.
Decided May 13, 1982.
Martin W. Fogel for appellant.
Donald L. Kreindler and Jeffrey S. Kaplan for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*756MEMORANDUM.
The order should be affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (81 AD2d 525). We but add that, under the circumstances of this case, once the parties had agreed to the deletion of the warranty clause and the appellant on that basis had accepted respondent's sales note, whether the respondent still retained and thereafter exercised its right to accept the sales note at its home office would be a question for the arbitrator(s) (cf. Matter of Prinze [Jonas], 38 N.Y.2d 570; Matter of Weinrott [Carp], 32 N.Y.2d 190).
Order affirmed, with costs, in a memorandum.